SUMMARY ORDER
Petitioner-appellant Metlife Securities, Inc. appeals from the judgment of the District Court upholding an award of an arbitration panel constituted by the National Association of Securities Dealers. On appeal, petitioner-appellant raises three arguments: (1) the District Court issued an oral order vacating the arbitration award on September 9, 2002 and then reversed itself in a written decision on October 4, 2006, thereby causing prejudice to petitioner-appellant; (2) the arbitration panel exhibited a manifest disregard of the law; and (3) the District Court improperly applied the interest rate awarded by the arbitration panel to the period after the award was entered. We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues on appeal.
We review de novo a District Court’s denial of a petition to vacate an arbitration award for “manifest disregard of the law.” Goldman v. Architectural Iron Co., 306 F.3d 1214, 1216 (2d Cir.2002). We find petitioner-appellant’s arguments that the District Court issued two conflicting orders in the instant case, and that the District Court erroneously applied the arbitration panel’s interest rate, to be without merit.
Substantially for the reasons stated in the District Court’s Memorandum Opinion and Order of October 4, 2006, 456 *78F.Supp.2d 468, the judgment of the District Court is AFFIRMED.